JONES, Justice.
Petition by the State by its Attorney General for certiorari to the Court of Criminal Appeals to review and revise the judgment and decision of that Court in Harding v. State, 56 Ala.App. 729, 322 So.2d 733 (1974), on rehearing 56 Ala.App. 733, 322 So.2d 733. Affirmed on authority of Clemmons v. State, 294 Ala. 746, 321 So.2d 238 [Ms., S.C. 1050 (1975)]. As stated in Clemmons, on remand, should the trial court determine that Harding is not entitled to youthful offender treatment, he has the right to renew his appeal in the Court of Criminal Appeals, which has retained jurisdiction of the cause, for a decision on the points, if any, not heretofore reviewed in. that Court on the original appeal.
Affirmed.
Appeal dismissed after return to remand, 56 Ala.App. 729, 322 So.2d 734.
HEFLIN, C. J, MERRILL, BLOOD-WORTH, MADDOX, SHORES and EM-BRY, JJ, and COLQUITT, Circuit Judge, sitting specially, concur.
FAULKNER, J, concurs in part, dissents in part.